Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 8, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Forever Zen, Ltd. South Lethbridge, AL Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A Amendment No. 1, Registration Statement under the Securities Act of 1933, filed by Forever Zen, Ltd. of our report dated December 27, 2010, relating to the financial statements of Forever Zen, Ltd., a Nevada Corporation, as of and for the period ending October 31, 2010, and the reference to us under the caption “Interest of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
